Exhibit CONTRIBUTION AND EXCHANGE AGREEMENT BY AND AMONG ELPASO CORPORATION ELPASO NORIC INVESTMENTS III, L.L.C. COLORADO INTERSTATE GAS COMPANY EL PASO SNG HOLDING COMPANY, L.L.C. SOUTHERN NATURAL GAS COMPANY EPPP SNG GP HOLDINGS, L.L.C. EPPP CIG GP HOLDINGS, L.L.C. EL PASO PIPELINE GP COMPANY, L.L.C. EL PASO PIPELINE LP HOLDINGS, L.L.C. ELPASO PIPELINE PARTNERS, L.P. AND EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C. September 17, 2008 TABLE OF CONTENTS ARTICLE1 DEFINITIONS 1.1 Definitions 1.2 Construction ARTICLE2 CONTRIBUTION AND CLOSING 2.1 Contribution 2.2 Consideration 2.3 Closing and Closing Deliveries 2.4 Aggregate Consideration Adjustment ARTICLE3 REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTING PARTIES 3.1 Organization 3.2 Authority and Approval 3.3 No Conflict; Consents 3.4 Capitalization; Title to Subject Interest 3.5 Financial Statements; Internal Controls; Undisclosed Liabilities 3.6 Title to Assets 3.7 Litigation; Laws and Regulations 3.8 No Adverse Changes 3.9 Taxes 3.10 Environmental Matters 3.11 Licenses; Permits 3.12 Contracts 3.13 Employees and Employee Benefits 3.14 Transactions with Affiliates 3.15 Regulation 3.16 Brokerage Arrangements 3.17 Investment Intent 3.18 Waivers and Disclaimers 3.19 SEC Reports ARTICLE4 REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP PARTIES 4.1 Organization and Existence 4.2 Authority and Approval 4.3 No Conflict; Consents 4.4 Brokerage Arrangements 4.5 Litigation 4.6 Valid Issuance; Listing; Authorization; Private Placement 4.7 SEC Reports 4.8 Waivers and Disclaimers ARTICLE5 ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS 5.1 Operation of CIG and SNG 5.2 Supplemental Disclosure 5.3 Access to Books and Records 5.4 Cooperation; Further Assurances 5.5 Admission of Partnership as Partner 5.6 Cash Pooling Transactions 5.7 Growth Capital; Debt Balance ARTICLE6 CONDITIONS TO CLOSING 6.1 Conditions to the Obligation of the Partnership Parties 6.2 Conditions to the Obligation of the Contributing Parties ARTICLE7 TAX MATTERS 7.1 Liability for Taxes 7.2 Tax Returns. 7.3 Tax Treatment of Indemnity Payments 7.4 Transfer Taxes 7.5 Survival 7.6 Conflict ARTICLE8 TERMINATION 8.1 Events of Termination 8.2 Effect of Termination ARTICLE9 INDEMNIFICATION UPON CLOSING 9.1 Indemnification of the Partnership Parties 9.2 Indemnification of the Contributing Parties, SNG and CIG 9.3 Tax Indemnification 9.4 Survival 9.5 Demands 9.6 Right to Contest and Defend 9.7 Cooperation 9.8 Right to Participate 9.9 Payment of Damages 9.10 Limitations on Indemnification 9.11 Sole Remedy ARTICLE10 MISCELLANEOUS 10.1 Expenses 10.2 Notices 10.3 Governing Law 10.4 Public Statements 10.5 Entire Agreement; Amendments and Waivers 10.6 Conflicting Provisions 10.7 Binding Effect and Assignment 10.8 Severability 10.9 Interpretation 10.10 Headings and Disclosure Schedules 10.11 Multiple Counterparts 10.12 Action by Partnership Parties 10.13 Limitation on Recourse 10.14 Waiver of Limited Call Right CONTRIBUTION AND EXCHANGE AGREEMENT This Contribution and Exchange Agreement (the “Agreement”) is made and entered into as of September 17, 2008, by and among ElPaso Corporation, aDelaware corporation (“ElPaso”), ElPaso Noric Investments III, L.L.C., aDelaware limited liability company and indirect wholly-owned subsidiary of ElPaso (“EPNoric”), Colorado Interstate Gas Company, aDelaware general partnership, (“CIG”), El Paso SNG Holding Company, L.L.C., a Delaware limited liability company and direct wholly-owned subsidiary of El Paso (“EP SNG”), Southern Natural Gas Company, a Delaware general partnership, (“SNG”), El Paso Pipeline GP Company, L.L.C., a Delaware limited liability company and indirect wholly-owned subsidiary of El Paso (“EPP GP”), El Paso Pipeline LP Holdings, L.L.C., a Delaware limited liability company and indirect wholly-owned subsidiary of El Paso (“EPP LP”), ElPaso Pipeline Partners, L.P., aDelaware limited partnership (the “Partnership”), El Paso Pipeline Partners Operating Company, L.L.C., a Delaware limited liability company and direct wholly-owned subsidiary of the Partnership (the “Operating Company”), EPPP CIG GP Holdings, L.L.C., aDelaware limited liability company and an indirect wholly-owned subsidiary of the Partnership (“EPPP CIG”) and EPPP SNG GP Holdings, L.L.C., a Delaware limited liability company and an indirect wholly-owned subsidiary of the Partnership (“EPPP SNG”).ElPaso and EPNoric are referred to herein collectively as the “CIG
